DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 02/23/2022.
	Claims 1-10 are currently pending and have been examined.

Response to Arguments
1)	Applicant’s arguments, filed 02/23/2022 , with respect to Claim Rejections - 35 USC § 102 and 103 have been fully considered and are persuasive.  The Claim Rejections - 35 USC § 102 and 103 has been withdrawn. 
2)	due to claim amendments filled on 02/23/2022, Claim Rejections - 35 USC § 112 has been withdrawn by the examiner.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:

Claim 1:
1) 	A generic placeholder of “a first detection device” for the following function of “detects whether or not the operator is present inside the predetermined are”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “device” corresponds to “The camera 305 includes an optical system and an image sensor and generates image data representing an image in a field of view formed by the optical system through the image sensor … The sensor group 307 includes various sensors such as an angular velocity sensor and a global positioning system (GPS) sensor”, page 33-lines 15-22. Accordingly, the examiner finds the claim is definite.
2)	A generic placeholder of “a second detection device” for the following function of “detects a movement of the operator”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “device” corresponds to “The camera 305 includes an optical system and an image sensor and generates image data representing an image in a field of view formed by the optical system through the image sensor … The sensor group 307 includes various sensors such as an angular velocity sensor and a global positioning system (GPS) sensor”, page 33-lines 15-22. Accordingly, the examiner finds the claim is definite.

Claim 2:
1)	A generic placeholder of “a warning device” for the following function of “performs a predetermined warning operation on the operator … perform the predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection device has detected the movement of the operator”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “device” corresponds to “sound device 306 to output a predetermined voice message … or lighting a lamp … the display on the touch panel 304 for operation”. Page 51- lines 12-26. Accordingly, the examiner finds the claim is definite.
Claim 4:
1)	A generic placeholder of “a warning device” for the following function of “performs a predetermined warning operation on the operator … perform the predetermined warning operation when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator, in accordance with an operation performed by the operator on the input device”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “device” corresponds to “sound device 306 to output a predetermined voice message … or lighting a lamp … the display on the touch panel 304 for operation”. Page 51- lines 12-26. Accordingly, the examiner finds the claim is definite.
Claim 5:
1)	A generic placeholder of “a warning device” for the following function of “outputs a predetermined sound as the warning operation”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “device” corresponds to “sound device 306 to output a predetermined voice message … or lighting a lamp … the display on the touch panel 304 for operation”. Page 51- lines 12-26. Accordingly, the examiner finds the claim is definite.

Claim 6:
1)	A generic placeholder of “the wireless communication device” for the following function of “determines that it has been detected that the operator is present inside the predetermined area when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “device” corresponds to “one of the Internet, a virtual private network (VPN), a local area network (LAN), a public communication network, a   mobile communication network, or the like or an appropriate combination thereof can be used as   the communication network 400”. Page 6-lines 22-26. Accordingly, the examiner finds the claim is definite.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pat. No. 10467833 to Beggs et. al. (“Beggs”).

	Regarding claims 1 and 10. Beggs teaches an information processing apparatus that is carried by an operator inside and outside a predetermined area and processes information for a transaction in accordance with an operation of the operator inside the predetermined area, the information processing apparatus comprising: 
	an input device (Beggs, col. 3, lines 59-66; “the location tracking device (103) is a computing and/or communication device having computing and data communication capabilities. For example, the location tracking device (103) may include a global positioning service (GPS) device, a smart watch, a smartphone, a tablet computer, a notebook computer, or other wearable/portable computing/communication devices carried by a service provider”) that inputs an identifier of a transaction target in accordance with an operation performed by the operator (Beggs, col.4, lines 13-19; “the location tracking device (103) includes a tracking device identifier (103b) that identifies the location tracking device (103) … may include a phone number, an electronic serial number (ESN), a media access control (MAC) address etc.”); 
	a first detection device that detects whether or not the operator is present inside the predetermined area (Beggs, Fig. 2; “detect arrival of a service provider at the location Step 202”. Col. 6, lines 18-22; “the tracking engine (142) includes software, hardware, or a combination … to detect service providers' visits at service locations”); 
	a second detection device (Beggs; col. 9, lines 48; “a facial recognition scan data is obtained by a camera”) that detects a movement of the operator (Beggs, Fig. 2; “detect departure of the service provider form the location Step 206”); and 
	a processor that determines the identifier input by the input device as the identifier of the transaction target (Beggs, col. 4, lines 20-23; “the location information of the location tracking device (103) and the tracking device identifier (103b) are transmitted together, directly or indirectly, to the service computer server (140)”) when the first detection device has detected presence of the operator and the second detection device has not detected the movement (Beggs, col. 5, lines 48-49; “completion status of a scheduled service visit to the service location (102)” and col. 8, lines 31; “a payment request”) of the operator (Beggs; “Fig. 2; “generate a service completion record Step 207” > “generate and send a payment request Step 208”. Col. 6, lines 24-28; “generating service completion records (e.g., service completion record A (151g), service completion record B (152g), etc.) corresponding to the service providers' visits at service locations”. Col. 8, lines 31-39; “a payment request is generated … based on the identifier of the service provider’s location tracking device”).  

	Regarding claim 3. Beggs teaches the information processing apparatus according to claim 1, wherein 
	the processor receives an operation performed by the operator on the input device as an effective operation when the first detection device has detected the presence of the operator and the second detection device has not detected the movement of the operator (Fig. 2; detect arrival of a service provider at the location step 202” >”provide service updated using service provider message and subscriber user message step 205” > “detect departure of the service provider form the location step 206”).   
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2, 4 and 5 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. No. 10467833 to Beggs et. al. (“Beggs”) in view of US Pat. No. 7416117 to Morrison (“Morrison”).
	Regarding claim 2. Beggs teaches the information processing apparatus according to claim 1, further comprising 
	a warning device that performs a predetermined warning operation on the operator (Beggs, Col. 4, lines 14-37; “the location tracking device (103) is further configured to receive a message (referred to as a service provider message) from the service computer server (140) … includes a user interface (e.g., a display, a voice output device, etc.) for presenting the service provider message to the service provider”), wherein 
		Beggs substantially discloses the claimed invention; however, Beggs fails to explicitly disclose the “wherein the processor causes the warning device to perform the predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection Atty. Dkt. No.: TTEC/2348USdevice has detected the movement of the operator”. However, Morrison teaches: wherein the processor causes the warning device to perform the predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection Atty. Dkt. No.: TTEC/2348USdevice has detected the movement of the operator (Morrison, col. 9, lines 29-37; “the processing unit 26 may also monitor the rate of movement that the customer exits the checkout area 44. For example, if the customer quickly exits the checkout area 44 in a direction toward the store exit 50 without having first tendered payment for his or her items for purchase, the processing unit 26 may conclude that the customer is running out of the store with items which have not been paid for and therefore generate an alarm to alert retail personnel to the situation”). 

	Therefore, it would have been obvious to one of ordinary skill in the tracking people art at the time of filing to modify Beggs to include performing predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection device has detected the movement of the operator, as taught by Morrison, where this would be performed in order to provide a level of security against theft or other improprieties. See Morrison, col. 1, lines 44-45.

	Regarding claim 4. Claim 4 has been analyzed and is rejected for the same rationale used to reject claims 1 and 2. Claim 4 limitations do not teach or define any new limitations beyond claims 1 and 2; therefore, claim 4 is rejected under the same rationale.

	Regarding claim 5. The combination of Beggs in view of Morrison disclose the information processing apparatus according to claim 4, wherein the warning device outputs a predetermined sound as the warning operation (Beggs, Col.15, Lines 51-55; “Data may also be presented through various audio methods. In particular, data may be rendered into an audio format and presented as sound through one or more speakers operably connected to a computing device”).  

		Claims 6-8 are rejected under 35 U.S.C 103 as being unpatentable over Beggs in view of US Pat. Pub. No. 2005/0242921 to Zimmerman et al. “Zimmerman”).
	
	Regarding claim 6. Beggs teaches the information processing apparatus according to claim 1, wherein 
	the first detection device includes a wireless communication device that establishes wireless communication with an external mobile controller (Beggs, Fig. 1, col. 3-4, lines 1-1; “physical locations (e.g., service location (102), etc.) … coupled via a computer network (110) … a transmitter (103a)”0, 
		Beggs substantially discloses the claimed invention; however, Beggs fails to explicitly disclose the “the processor transmits, to the external mobile controller via the wireless communication device, data for requesting check-in for the operator to enter the predetermined area, and the wireless communication device determines that it has been detected that the operator is present inside the predetermined area when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in”. However, Zimmerman teaches:
	the processor transmits, to the external mobile controller via the wireless communication device, data for requesting check-in for the operator to enter the predetermined area (Zimmerman, Fig. 10; “determine secure ID of RFID key”. [0132] at step 1006, a secure ID of the mobile key is determined … Step 1006 may be initiated, for example, by a request to collect physical data for storage on a key. For example, a key holder may present the key to a biometric scanning machine or other measurement device”), and the wireless communication device determines that it has been detected that the operator is present inside the predetermined area (Zimmerman, Fig. 10; “transmit to key 1010”. [0134]; “At step 1010, measurement data is transmitted to the key. This may be done using an RFID base station or other suitable communication method. For example … a wireless communication telephone or other communication device, the wireless network for the communication device may be used”) when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in (Zimmerman, Fig. 10; “receive scan data 1018” > “match tag 1020” > “access denied 1024”. [0136]; “At step 1020, the confirming measurement data received at step 1018 is compared to the stored data received at step 1014 … Access may be permitted at step 1022 if the identity is confirmed”).  
	Therefore, it would have been obvious to one of ordinary skill in the tracking people art at the time of filing to modify Beggs to include the processor transmits, to the external mobile controller via the wireless communication device, data for requesting check-in for the operator to enter the predetermined area, and the wireless communication device determines that it has been detected that the operator is present inside the predetermined area when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in, as taught by Zimmerman, where this would be performed in order to grant access to a location, materials or equipment for an indeterminate amount of time, for a determined period of time or for a defined amount of use, or for a defined number of visits. See Zimmerman [0006].
	
	Regarding claim 7. The combination of Beggs in view of Zimmerman discloses the information processing apparatus according to claim 6, wherein the input device includes 
	a camera, and the processor (Beggs, col. 3, lines 52-58; “the service location (102) includes a security device (102a) for controlling access to the service location (102). For example, the security device (102a) may include a remote-controlled lock that is unlocked (i.e., deactivated) and/or locked (i.e., activated) in response to a command from the service computer server (140)”)
	obtains data for check-in for entering the predetermined area from an image taken by the camera when the operator enters the predetermined area, and includes the obtained data for check-in in the data for requesting the check-in and transmits the data for requesting the check-in via the wireless communication device (Beggs, col 9, lines 44-52; “When a babysitter enters the house's boundary zone … a facial recognition scan data is obtained by a camera at the house and matched to the service subscription record for further confirmation … is granted temporary access to the house by deactivating a smart lock”).  
	
		Regarding claim 8. Claim 8 has been analyzed and is rejected for the same rationale used to reject claims 1 and 7. Claim 8 limitations do not teach or define any new limitations beyond claims 1 and 7; therefore, claim 8 is rejected under the same rationale.
	
	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Beggs in view of US Pat. Pub. No. 2012/0146929 to Oyama (Oyama”).

	Regarding claim 9. Beggs teaches the information processing apparatus according to claim 1, wherein 
	the input device includes a camera and a touch panel, and the processor (see claim 1 rejection supra) 
	Beggs substantially discloses the claimed invention; however, Beggs fails to explicitly disclose the “causes the touch panel to display a predetermined warning message superimposed on the taken image in accordance with an operation performed by the operator on the input device when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator”. However, Oyama teaches:
	causes the touch panel to display a predetermined warning message superimposed on the taken image in accordance with an operation performed by the operator on the input device when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator (Oyama, in the example illustrated in FIG. 7B, the warning message 2 702 indicates that the touch AF function cannot be executed. In the present exemplary embodiment, it is supposed that the warning message 2 702 is superposedly displayed in a display state in which the warning message 1 701 is superposedly displayed on the image shooting standby screen illustrated in FIG. 5, which is displayed on the display unit 28”).  

	Therefore, it would have been obvious to one of ordinary skill in the tracking people art at the time of filing to modify Beggs to include causes the touch panel to display a predetermined warning message superimposed on the taken image in accordance with an operation performed by the operator on the input device when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator, as taught by Oyama, where this would be performed in order to improve the visibility, the size of the touch panel itself has become large. See Oyama [0004].

	
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
                                                                                                                                                                                         /PETER LUDWIG/Primary Examiner, Art Unit 3687